Title: Thomas Jefferson to James Madison, 6 November 1812
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Nov. 6. 12.
          I inclose you a letter from Colo Gibson Secretary under Governor Harrison. I suppose he has addressed it to me on the footing of a very old acquaintance. he is a very honest man, very old in public service & much esteemed by all who know him. all this I believe however is known to yourself, & possibly he may be personally known to you.
          The seeing whether our untried Generals will stand proof is a very dear operation. two of them have cost us a great many men. we can tell by his plumage whether a cock is dunghill or game. but with us cowardice & courage wear the same plume.  Hull will of course be shot for cowardice & treachery. and will not Van Renslaer be broke for cowardice & incapacity? to advance such a body of men across a river without securing boats to bring them off in case of disaster, has cost us 700. men: and to have taken no part in himself in such an action & against such a general could be nothing but cowardice.  these are the reflections of a solitary reader of his own letter.  Dearborne & Harrison have both courage & understanding, & having no longer a Brock to encounter, I hope we shall ere long hear something good from them. if we could but get Canada to Trois rivieres in our hands we should have a set-off against spoliations to be treated of, & in the mean time separate the Indians from them and set the friendly to attack the hostile part with our aid.  ever affectionately your’s
          
            Th:
            Jefferson
        